                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

VINETTA WOODS,                               )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )     No. 4:18 CV 1431 CDP
                                             )
ANDREW M. SAUL,                              )
Commissioner of Social Security,             )
                                             )
               Defendant.                    )

                            MEMORANDUM AND ORDER

      Plaintiff Vinetta Woods prevailed on her appeal for judicial review of an

adverse decision of the Social Security Administration and now requests attorney’s

fees under the Equal Access to Justice Act (EAJA) in the amount of $5,115.00.

The Commissioner does not object to plaintiff’s request for fees and asks that I

order payment in the amount requested. I will grant the request.

      This matter came before me on plaintiff’s appeal for judicial review of an

adverse decision of the Social Security Administration. In a Memorandum, Order,

and Judgment entered September 3, 2019, I reversed the Commissioner’s decision

and remanded the matter to the Commissioner for further administrative

proceedings under sentence four of 42 U.S.C. § 405(g). Plaintiff now seeks an

award of attorney’s fees inasmuch as she is a prevailing party, has a net worth of

less than two million dollars, and incurred these fees in this action. 28 U.S.C. §
2412(d). The Commissioner does not oppose plaintiff’s motion but requests that

any award be made payable in accordance with Astrue v. Ratliff, 560 U.S. 586

(2010). Upon review of plaintiff’s motion and the Commissioner’s response, I

find the requested fees and the Commissioner’s requested terms of payment to be

reasonable.

       Accordingly,

IT IS HEREBY ORDERED that plaintiff’s Petition to Award Attorney Fees

Pursuant to the Equal Access to Justice Act [22] is GRANTED.

       IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 2412(d),

plaintiff shall recover attorney’s fees from the Social Security Administration in

the amount of Five Thousand, One Hundred Fifteen 00/100 Dollars ($5,115.00).

       IT IS FURTHER ORDERED that, under the terms of the Assignment of

EAJA Fee executed by the plaintiff in this case (see ECF 22-3), the award shall be
made payable to Parmele Law Firm, P.C., unless plaintiff has a pre-existing debt

owed to the United States, in which case the award shall be made payable to the

plaintiff and subject to offset to satisfy that debt.




                                             ___________________________________
                                             CATHERINE D. PERRY
                                             UNITED STATES DISTRICT JUDGE

Dated this 20th day of November, 2019.
                                             -2-
